          Case 4:20-cv-00368-YGR Document 48 Filed 08/04/21 Page 1 of 2
                                                                   ISTRIC
                                                              TES D      TC
                                                            TA




                                                                                          O
                                                       S
 1   COZEN O’CONNOR




                                                                                           U
                                                      ED
     Valerie Rojas




                                                                                            RT
                                                                                      D
                                                                           RDERE




                                                  UNIT
 2   vrojas@cozen.com                                               OO
     601 South Figueroa Street, Suite 3700                  IT IS S




                                                                                                   R NIA
 3   Los Angeles, California 90017
     Telephone: (213) 892-7965                                                               ers
 4   Facsimile: (213) 784-9076                                               n   zalez Rog




                                                  NO
                                                                     onne Go
                                                            Judge Yv




                                                                                                   FO
 5   BAILEY CAVALIERI LLC




                                                    RT




                                                                                               LI
     Sabrina Haurin, admitted pro hac vice                            8/4/2021
                                                           ER




                                                       H




                                                                                             A
 6   shaurin@baileycav.com                                      N                             C
     Jolene Griffith, admitted pro hac vice                                       F
                                                                    D IS T IC T O
 7   jgriffith@baileycav.com                                              R
     10 West Broad Street, Suite 2100
 8   Columbus, Ohio 43215-3422
     Telephone: (614) 221-3155
 9   Facsimile: (614) 221-0479
10   Attorneys for Plaintiff/Counter-Defendant
     Scottsdale Insurance Company
11
12
                            UNITED STATES DISTRICT COURT
13
                          NORTHERN DISTRICT OF CALIFORNIA
14
15
     SCOTTSDALE INSURANCE                         Case No. 4:20-cv-00368-YGR
16   COMPANY, an Ohio corporation,
17                Plaintiff/Counter-
     Defendant,                                  STIPULATION OF DISMISSAL
18                                               WITH PREJUDICE
           v.
19
20   DAVID FINEMAN, a California resident,
21                Defendant/Counter-Plaintiff.
22
23
24
           Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the
25
     parties to this action hereby stipulate and agree as follows:                    Plaintiff/Counter-
26
     Defendant    Scottsdale     Insurance    Company’s         (“Scottsdale”)            claims           against
27
     Defendant/Counter-Plaintiff David Fineman (“Fineman”) contained in its First
28   Amended Complaint (Doc. 38) are dismissed with prejudice; and the claims against
                                                 -1-
                               STIPULATION OF DISMISSAL WITH PREJUDICE
          Case 4:20-cv-00368-YGR Document 48 Filed 08/04/21 Page 2 of 2



 1   Scottsdale contained in Fineman’s First Amended Counterclaim against Scottsdale
 2   (Doc. 39) are dismissed with prejudice. Each party shall be responsible for its/his own
 3   fees and costs. This stipulation disposes of all of the claims and causes of action that
 4   have been asserted in this matter.
 5   SO STIPULATED:
 6
 7
 8   Dated: July 30, 2021

 9
                                          Valerie D. Rojas
10                                        Attorney for Plaintiff/Counter-Defendant
                                          SCOTTSDALE INSURANCE
11
                                          COMPANY
12
13
14   Dated: July 29, 2021
                                          Nicole Adams-Hess
15                                        Attorney for Defendant/Counter-Plaintiff
16                                        DAVID FINEMAN
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
                             STIPULATION OF DISMISSAL WITH PREJUDICE
